Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 23 December 1785
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


     
      Sir,
      Amsterdam the 23d: Xber 1785
     
     We have before ús Your Excells. most Esteemed favour of the 13h. Instt., and have taken Duely Notice of the Acceptances made by Yoúr Excelly. to Whom all honoúr Will be done by Messs. Puller.
     We observe What yoúr Excelly. is pleased to Say aboút the Credit of £1000 Stg. in favoúr of Mr. Jefferson, of Which We made mention in Our last letter, Messs. Van den Yver freres & Co. of Paris. Wrote ús in date 18t Novembr. the Following. “Mr. Jefferson vient de noús Remettre une Lettre de Credit que Son Excelle. Monsr. Adams lui a laissé ici a la Veille de Son depart pour londres, De mille Livres Sterlings, a Compte des quels il a fourni Sur noús au Colonel Humphrys un mandat que Voici de . . . .  £6500.₶—
     
      
      
       que noús lui avons payé, & dont noús Vous debittons avec La Commrs. Ordinaire a 1 per Ct.
          65.—.—
      
      
       
       £6565.₶—
      
     
     dont nous disposerons par Occasion, la Lettre de Monsieúr Adams porte que voús de vés porter les dittes mille Livres Sterlings, Si on en dispose au Compte du Congres”
     It is not impossible Sir that thro yoúr many Transactions, This is Escaped yoúr Memory. as The Bill of £.6500.₶ drawned by Mr. Ths. Jefferson, in dte. of 16 novr. and Signed by Mr. D Humphrys, Reposes into Our hands—
     
     As the Time for advertising the Payment of the Intrest of the 2 Mns. is drawing near, and we have not Received any orders there about from the Commissioners we Shall be Very glad to Receive yoúrs, thereon, to proceed in Consequence.
     We have the Honour to Remain With dúe Respect / Sir / Your Excells. most Obedt. / humble Servants
     
      Wilhem & Jan WillinkNichs. & Jacob van Staphorst
     
    